Case 1:18-cr-00131-JFK Document 50 Filed 02/13/20 Page 1 of 2

 

 

 

1 Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK,-ANG. Tel: (212) 417-8700 Faxs (212) 571-0392
RECEIVED
David E. Parton Swuthern Disirier af Naw York
Executive Director Jennifer L. Brown
- als ‘ Atiomey-in-Charge
FER 43°2020

 

 

 

 

 

 

Y ENAN’S A February 13, 2020
* 4, BE S 7
B ECE JUDGE KEEN NS CHAM R

The Honorable Judge John F. Keenan
United States District Judge
Southern District of New York

500 Pearl Street

New York, New York 10007

 

   
 

ifuSDC SDNY
DOCUMENT 7
T ELECTRONICALLY FILEL
DOC #: —
| DATE FILED: _¢ 2° 20

Re: United States v. Devon Langley
18 Cr. 1381 (JFK)

Dear Judge Keenan:

rr

 

I write to respectfully request a temporary modification of the conditions of
Devon Langley’s supervised released to allow him to travel to New Orleans, LA for
his birthday.

On January 24, 2018, Mr. Langley was released on pretrial supervision. On
November 28, 2018, he was sentenced to one year and one day incarceration in the
bureau of prisons and was allowed to remain at liberty with a surrender date of
January 7, 2019. During the year that Mr. Langley was subject to pretrial
supervision, he remained in perfect compliance with all terms and conditions.

On August 19, 2019, Mr. Langley was placed in a halfway house and he
remained in compliance with all restrictions in the halfway house until he was
released from custody on November 12, 2019. Mr. Langley is currently serving
three years of supervised release. Since beginning supervised release, he has
complied with all conditions and has begun to make restitution payments in
accordance with the payment schedule set up by his probation officer.

As a condition of supervised release, Mr. Langley is required to remain
within the district of his residence. Mr. Langley requests a temporary modification
of these conditions to visit New Orleans, La from March 26 through March 31 to
celebrate his birthday.

Thank you for your consideration of this matter.
; g 2 Respectfully submitted,
DB MWtlg po &? The aa e pees ¥ supmitte
anduls Grd HAE Ore KtKHY Jennifer Willis

4, , os Cigpeg Ey Peat te Assistant Federal Defender
eT he (212) 417-8743

 

 
